            Case: 1:20-cv-01192-PAB Doc #: 7 Filed: 06/19/20 1 of 3. PageID #: 31




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

Santo's Italian Cafe LLC dba                     )   Case No. 1:20-CV-01192
Santosuossos Pizza Pasta Vino,                   )
                                                 )   Judge Pamela A. Barker
          Plaintiff,                             )
                                                 )
vs.                                              )   Magistrate Judge William H. Baughman, Jr.
                                                 )
Acuity Insurance Company                         )   DEFENDANT'S MOTION TO DISMISS
                                                 )
          Defendant.                             )


           Under F.R.C.P. 12(b)(6), Defendant, Acuity, A Mutual Insurance Company, moves to

dismiss Plaintiff s complaint for declaratory judgment, breach of contract, and bad faith. The

complaint alleges that Plaintiff was forced to cease its dine-in restaurant operations as a result of

the State of Ohio's COVID-19 orders. Having sustained economic losses because of those

orders, Plaintiff seeks to recover its losses from its property insurer, Acuity.

           But even assuming the truth of Plaintiff s allegations, the claims fail as a matter of law

for several reasons:

      •    First, the business-income and expense coverage in the Acuity policy applies only

           if insured property sustains direct physical loss or damage, which, under Ohio

           law, requires a physical alteration of property that adversely affects its structural

          integrity. See Mastel/one v. Lightning Rod Mut. Ins. Co., 2008-0hio-311,          ~61


          (8th Dist.). Here, Plaintiffs complaint alleges mere economic losses resulting

          from goverrunental shutdown orders due to the COVID-19 pandemic.                  No

          physical alteration of property or loss of structural integrity is alleged. The mere
     Case: 1:20-cv-01192-PAB Doc #: 7 Filed: 06/19/20 2 of 3. PageID #: 32




    existence of a pandemic or the possible presence of a virus is insufficient as a

    matter of law to trigger income and expense coverage under the Acuity policy;

•   Second, the Acuity policy's "civil authority" coverage applies only when there is

    (1) damage to property other than the insured's premises, and (2) that other

    damage causes a civil authority to prohibit access to the insured's premises due to

    dangerous physical conditions elsewhere. Plaintiff's complaint alleges no such

    other physical loss or damage, no dangerous physical conditions elsewhere, and

    no prohibited access-only prohibited dine-in operations;

•   Third, even if direct physical loss or damage were alleged, coverage would still be

    barred because Plaintiff's policy excludes loss or damage caused "directly or

    indirectly" by "[a]ny virus ... that induces or is capable of inducing physical

    distress, illness or disease." This virus exclusion applies "regardless of any other

    cause or event that contributes concurrently or in any sequence to the loss";

•   Fourth, since the Acuity policy affords no coverage for Plaintiff's income and

    expense claims, Plaintiff's bad-faith claim also fails as a matter of law. See

    Bolton v. State Farm Fire & Cas. Co., 2017 WL 5132732, *15 (N.D. Ohio);

•   Fifth, Plaintiff's allegation that Acuity "waived" its coverage defenses is meritless

    because Ohio law doesn't permit an insured to invoke the doctrine of "waiver" to

    expand coverage under a policy. Lubrizol Corp. v. National Union Fire Ins. Co.

    of Pittsburgh, Pa., 200 Fed. Appx. 555, 564, 2006 WL 2986396, *7 (6 th Cir.);

•   Sixth, Plaintiff claims that its insurance agent advised Plaintiff that no coverage

    existed for Plaintiff's COVID-19 claim. Plaintiff alleges that Acuity is bound by

    what the agent allegedly said and that Acuity is somehow liable for bad faith. But
           Case: 1:20-cv-01192-PAB Doc #: 7 Filed: 06/19/20 3 of 3. PageID #: 33




         Plaintiffs claim is contrary to Ohio law. Plaintiffs independent insurance agency

         was Plaintiff's agent, not Acuity's. Acuity cannot be liable based on the alleged

         statements of Plaintiffs own agent. Nor can Acuity be liable when an agent

         opines that no coverage exists. Coverage as a matter of law does not exist.

         Since Plaintiff fails to state a plausible claim against Acuity, the complaint should be

dismissed as a matter of law. This motion is based on the complaint, the certified Acuity policy

referenced in the complaint, the State of Ohio COVID-19 orders referenced in the complaint, and

the memorandum filed herewith.


                                              Respectfully submitted,

                                              /s/ Kenneth A. Calderone
                                              Kenneth A. Calderone (0046860)
                                              John R. Chlysta (0059313)
                                              Hanna, Campbell & Powell, LLP
                                              3737 Embassy Parkway, Suite 100
                                              Akron, OH 44333
                                              Telephone: (330) 670-7324 / (330 670-7305
                                              Facsimile: (330) 670-7440/ (330) 670-7442
                                              Email: kcalderone@hcplaw.net
                                                     jchlysta@hcplaw.net
                                              Attorneys for Defendant, Acuity, A Mutual
                                              Insurance Company



                                 CERTIFICATE OF SERVICE

        This document was filed on June _ , 2020 using the court's CMIECF system, which
will send notification of such filing to all parties. Parties may access this document through the
Court's electronic filing system.

                                             /s/ Kenneth A. Calderone

« Hep #1113455-vl »
